UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

NATHAN E. JACOBS

Plaintiff,

v. Civil Action No. 1l-274 (RJL)
BUREAU OF PRlSONS, et al.,

Defendants.

££\J%/\/\J\_/§/§/\./\./\_/

ORDER
February?’g , 2012

For the reasons stated in the accompanying Memorandum Opinion, it is hereby

ORDERED that defendants’ Motion to Dismiss in Part, or in the Alternative, for
Summary Judgment in Part [Dkt. #20] and that defendants’ Motion to Dismiss, or in the
Alternative, for Summary Judgment of Plaintiff’ s "Bivens" Claims [Dkt. #26] are GRANTED;

and it is

FURTHER ORDERED that plaintiffs Motion for Amicus Curiae [Dkt. #28] and

Motions for Leave to File [Dkt. #36, 38-40] are DENIED.

This is a final appealable Order. See Fed. R. App. P. 4(a).

\
l  
RICHARD JLLBJ>?

United States District Judge

SO ORDERED.